Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Haddad et al. (US 20110179277 A1) teaches before actually communicating information/data between two endpoints (C, S) connected to a network a secure and confidential distribution of a special key (K h) is performed to nodes (R j) along a path in the network. This is allowed by performing a path handshaking procedure in which first a hint token is forwarded along the path in a first direction and then a disclosure token is forwarded in the opposite direction. In forwarding the disclosure token it is verified in the nodes against the already received hint token. This assures that only nodes on the particular path will receive the special key or possibly some other information related thereto.
Muthuswamy et al. (US 20070133488 A1) teaches a node (200) includes a processor (201) for determining neighbor nodes in a routing path to a destination based on a routing table associated with the node (200). The node (200) includes a memory for storing a first authenticated tokens. The node includes a transmitter (203) for transmitting a first request-to-route (RTR) message including an indication specifying information units (IUs) from the first node to the neighbor nodes in a routing path from the first node to the destination. The node (200) includes a receiver (205) for receiving a 
Thubert et al. (US 20070153764 A1) teaches each mobile router in a mobile ad hoc network is configured for identifying routes to nearby nodes that are within a prescribed distance, based on storage of explicit paths specified within routing headers of packets transmitted from a host node to a destination node. Each mobile router also can selectively compress the routing header, based on the storage of the explicit path, resulting in a loose source route type routing header in the packet output from the mobile router. In addition, a routing header of a received packet can be expanded based on the mobile router inserting the explicit path, enabling mobile hosts in the explicit path to forward the packet according to strict source routing. The storage and compression of explicit paths also can be applied to packets specifying reverse routing headers, minimizing the size of the reverse routing headers.
The combination of Haddad et al. and Muthuswamy et al. and Thubert et al. fail to disclose “A method for establishing a secure connection, the method comprising: receiving, by a server executing a service, a plurality of routing tokens for establishing a service connection between a service node and the server, along a network path through a plurality of network devices intermediary between the server and the service node, each of the routing tokens configured to be validated by a corresponding network device of the plurality of network devices; transmitting, by the server towards the service 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        02/25/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/26/2021